DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed on 07/15/22 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-3, 6-9 and 11-23 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-3 and 6, the prior art discloses an integrated circuit as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an integrated circuit wherein the middle layer comprises an upper surface that protrudes laterally outward from a bottom of a sidewall of the middle laver facing the conductive interconnect, the upper surface being laterally between the sidewall of the middle layer and a sidewall of the conductive interconnect.
Re claims 7-9, 11-12 and 21-23, the prior art discloses an integrated circuit as generally recited in independent claim 7 (see for example previous claim 7 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an integrated circuit wherein the middle laver comprises a first sidewall and a second sidewall disposed along a same side of the conductive interconnect, the first sidewall facing the conductive interconnect and the second sidewall facing the liner, the second sidewall being laterally separated from the first sidewall by a non-zero distance.
Re claims 13-20, the prior art discloses an integrated circuit as generally recited in independent claim 13 (see for example previous claims 1 and 7 rejections as for limitations common to claim 13 and claims 1&7). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an integrated circuit comprising a middle layer arranged over the interfacial layer, extending vertically past uppermost and lowermost surfaces of the conductive interconnect, and comprising a horizontally extending ledge coupled to an overlying vertically extending surface of the middle layer, wherein the horizontally extending ledge is over a top surface of the conductive interconnect.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899